DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (7,792,202).
-Regarding claim 1, Kim teaches a receiver apparatus (as shown in figure 3), the apparatus (see col. 1, lines 53-59, col. 2, lines 22-45, col. 3, lines 55-63, col. 4, line 44 to col. 8, line 55) configurable of comprising: 
circuitry (570) (see figure 5) configured to hold/store a first sequence of values (rPRS) ; and 
a communication interface (comprising (312, 315), (see figure 3)) configured for receiving a communications signal (IF), 
wherein the communications signal conveys a second sequence of values (rPRS) (as being included in (r1,m)) conveyed by the communication signal (see equations 4 and 5)) , the second sequence of values being identical to, or namely, related to, the first sequence of values, and
COR (n,,m)) from a cross-correlation (see (5422) of figure 5) of the first sequence of values with at least a portion (rn,m)) of the representation, n>1 and m≥1, wherein P is a positive integer; and calculate, via (5440, 5450, 5460)  (see figure 5), an estimate (outputted from (5462) (see figure 5)) of a phase offset (Єn) of a continuous clock (outputted from (333) (see figure 3)) as a function of the P results.
-Regarding claim 2, as for claim 2, Kim teaches that P ≥ 2, (P=m x n).
-Regarding claim 3, Kim teaches that the function is a non-linear function (see col. 7, line 20 to col. 8, line 50).
-Regarding claim 4, as for claim 1, Kim teaches that the second sequence of values is identical to the first sequence of values.
-Regarding claim 5, Kim teaches that  the circuity is configured to calculate each one of the P results by cross-correlating, via (5422), the first sequence of values with a different portion of a frequency spectrum (comprising “m” frequency portions) of the representation (see figure 5, and col 4, line 54 to col. 5, line 30).
-Regarding claim 6, Kim teaches that the circuity is configured to calculate the estimate of the phase offset by multiplying, via (5440),  one of the P results by the complex conjugate of another one of the P results (see figure 5).
-Regarding claim 7, Kim teaches that the circuity is configured to calculate a complex value (Fn) based on the P results (see equation 10); and calculate, via (5450, 5460), the estimate n) of the complex value (see figure 5, and col. 8, lines 19-26).
-Regarding claim 8, as for claim 7 set forth above and herein incorporated, Kim teaches that the circuity is configured to calculate a complex value (Fn) based on the P results; and calculate the estimate of the phase offset based on the complex value, and as such, based on, or namely, from an imaginary part of the complex value.
-Regarding claim 10, Kim teaches that the circuity is configured to calculate the P results in the frequency domain (see figure 5).
-Regarding claim 11, as applied to claims 1-8, 10 set forth above and herein incorporated, Kim teaches a method performed at a receiver apparatus (as shown in figure 3), the method (see col. 1, lines 53-59, col. 2, lines 22-45, col. 3, lines 55-63, col. 4, line 44 to col. 8, line 55) configurable of comprising: 
procedure (570) (see figure 5) of storing a first sequence of values (rPRS); 
procedure (comprising (312, 315), (see figure 3)) of receiving a communications signal (IF), wherein the communications signal conveys a second sequence of values (rPRS) (as being included in (r1,m)) conveyed by the communication signal) (see equations 4 and 5), the second sequence of values being identical to, or namely, related to, the first sequence of values; 
procedure (515) (se figure 5) of calculating a representation (outputted from (515) of the communications signal; 
procedure (5410, 5420, 5430) (see figure 5) of calculating P results (CCOR (n,,m)) from a cross-correlation (see (5422) of figure 5) of the first sequence of values with at least a portion of the representation, wherein P is a positive integer; and
n) of a continuous clock (outputted from (333) (see figure 3)) as a function of the P results.
-Claim 12 is rejected with similar reasons for claim 2.
-Claim 13 is rejected with similar reasons for claim 3.
-Claim 14 is rejected with similar reasons for claim 4.
-Claim 15 is rejected with similar reasons for claim 5.
-Claim 16 is rejected with similar reasons for claim 6.
-Claim 17 is rejected with similar reasons for claim 7.
-Claim 18 is rejected with similar reasons for claim 8. 
-Claim 20 is rejected with similar reasons for claim 10.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632